Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-40 are allowed and remembered as claims 1-20. The original Claims 1-20 have been canceled. 

Terminal Disclaimer
The terminal disclaimer filed on March 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,825,326 and U.S. 10,163,327 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 21 and corresponding claims 32 and 36, 
A computer-implemented method of vehicle accident response, the method comprising: receiving, at one or more processors, telematics data associated with a vehicle at a time of a vehicle accident: determining, by the one or more processors, one or more emergency response actions or recommendations based upon the telematics data; generating, by the one or more processors, a confirmation request message including an indication of the one or more emergency response actions or recommendations; transmitting, from the one or more processors, the confirmation request message to a mobile device associated with the vehicle; and receiving, at the one or more processors, an indication of an accident response to the confirmation request message based upon an interaction with the mobile device, wherein the accident response indicates at least one of: confirmation of the one or more emergency response actions or recommendations, modification of the one or more emergency response actions or recommendations, and rejection of the one or more emergency response actions or recommendations.
The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Doughty (US 2015/0127570) discloses a computer-implemented method of vehicle accident response that is associated with insurance provider and vehicle.  
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 21, 32 and 36, respectively, including: 
by the one or more processors, one or more emergency response actions or recommendations based upon the telematics data; generating, by the one or more processors, a confirmation request message including an indication of the one or more emergency response actions or recommendations; transmitting, from the one or more processors, the confirmation request message to a mobile device associated with the vehicle; and receiving, at the one or more processors, an indication of an accident response to the confirmation request message based upon an interaction with the mobile device, wherein the accident response indicates at least one of: confirmation of the one or more emergency response actions or recommendations, modification of the one or more emergency response actions or recommendations, and rejection of the one or more emergency response actions or recommendations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689